Citation Nr: 1811020	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-16 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	David Lugo-Mariani, Attorney


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel





INTRODUCTION

The Veteran had active service from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for erectile dysfunction, to include as secondary to his service-connected diabetes mellitus, type II ("diabetes").  In May 2010, the Veteran had a VA examination.  Under the historical section, the examiner documented erectile dysfunction and noted that the contributing cause was a psychological condition.  No explanation for this finding was indicated.  The Veteran reported an approximate 10 year history of erectile dysfunction.  In the opinion section, the examiner opined that the Veteran's erectile dysfunction was not a complication of diabetes because the condition started many years before the onset of diabetes, which was noted as 2008.  The examiner stated that there was no evidence of peripheral neuropathy, so diabetes was not aggravating the Veteran's erectile dysfunction.  However, the Board points out that the Veteran had peripheral neuropathy at that time and has been service-connected for peripheral neuropathy of all extremities since May 2010.  Further, the Veteran provided an electromyography (EMG) report and nerve conduction study showing peripheral neuropathy as early as 2003.  Thus, the Board finds that clarification as to the date of onset of diabetes is necessary and that additional opinions regarding the relationship between erectile dysfunction and diabetes and its complications, such as diabetic peripheral neuropathy, nephropathy, and/or hypertension, must be obtained.

Additionally, a July 2010 genitourinary examination report notes erectile dysfunction and that the most likely etiology is endocrine disease.  No rationale for the finding was provided.  Thus, this report is inadequate for rating purposes.

Given the foregoing, the Board finds that a remand is necessary to obtain an opinion addressing whether the Veteran's erectile dysfunction is due to or has been aggravated (permanently worsened) by to his service-connected diabetes and/or its associated complications, to include diabetic peripheral neuropathy, nephropathy, and/or hypertension.

Accordingly, the case is REMANDED for the following actions:

1. Associate with the claims file updated VA treatment records, if any. 

2. Ask a VA examiner to provide an opinion addressing the etiology of the Veteran's erectile dysfunction.  The examiner must be provided access to the electronic claims file and indicate review of the claims file in the examination report.  If the requested opinions cannot be provided without a physical examination of the Veteran, then an examination must be scheduled.

After reviewing the evidence, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction is related to service or due to his service-connected diabetes mellitus, type II and/or complications, to include diabetic peripheral neuropathy, nephropathy, and/or hypertension.

If the answer to the foregoing is negative, the examiner must opine whether it is at least as likely as not that the Veteran's erectile dysfunction has been aggravated (permanently worsened beyond the natural progression of the disability) by his service-connected diabetes mellitus, type II and/or complications, to include diabetic peripheral neuropathy, nephropathy, and/or hypertension.

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


